Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 30, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of unlawful possession of weapons by persons under 16 and possession of imitation firearms, and placed him in the custody of the State Office *142of Children and Family Services, Lincoln Hall, for a period of up to 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. In an area known for gang activity, near a school, the police observed a group of young men, including appellant, who were running in the opposite direction from another police car. As the arresting officer and his partner approached, the youths scattered in different directions. As appellant ran, he continuously held his right hand in his coat pocket. The officers drove toward appellant to ask what was going on. As appellant looked over his shoulder and saw the officers, he quickened his pace and made a sharp turn around a corner, apparently taking evasive action. As the police began to pursue appellant, he took his hand from his pocket and discarded what appeared to be a pistol. Under these circumstances, prior to the pursuit the police had a founded suspicion upon which to approach appellant to make a common-law inquiry, which ripened into reasonable suspicion, justifying pursuit, when appellant fled from the arresting officer upon being approached (see People v Pines, 99 NY2d 525 [2002]; People v Sierra, 83 NY2d 928 [1994]; People v Velasquez, 217 AD2d 510 [1995], lv denied 87 NY2d 852 [1995]). Concur—Tom, J.P., Andrias, Sullivan, Nardelli and Williams, JJ.